'^•.^lAL com CAsfcilBMmi';J]g82ia W
                                    COUKT OF AFPCALS MlSffim 04*i6-Q019**Cy
                   ••-;k>.          %•                   . .            v..      ".          ••   ir;

       JOSC PEUZ. J1                                               I                  ZH THS Dzmia COOKI
             mXTMMt
                                                                   I
       ?•                                                                         83PIJ0DZCXAL DISTRXCT
                   * *   '
                                         . •*; e

                                                                   I                                            ' Pu
       SALUD     Cazares                                           §              VAI VERDE, COOHTT, TEXAS

                                                                                  ' TO HAVE the
                                                                                  an™
       10 IHE UOCOU^ JUDGE OF SAID CXXfiTTi^.
            Now CcBies, JcHM Pms, IDCJ# 01877049, Fstlttpmr, pm sa la tiie abova
       intitli^ Oii^^ ^ E^suant to Xncu ^ ^ipoUato Feoeadun, nils 20.1 and iKHild|j^|
   ;show ths_ oourt ths foUnwiogt                                                                        V




                                                                                                        'A,
                                                                   I.

            The Patltioner requsst a haarlag by sotloo, of his lndi«aoea, and asks tha
       trial court clerk and the court rsporter to prspurs the appsUatad rasord with-, I
                                                                                                               , ;-v
       out pecvayasnt.

            Ihia. court- laauad a default judgiaent against peeltlonac oo the I2th day.pf
                                                                                                                 •V

       January, 2016 > aA patitlooor filed his. notice of ^ipeal on tte I2th day of
2016. Patltiooer can show pcim facia ahowing of indigeney. lha trial court au»t .19
       datexmlsia petitlpner'a finaiicial status at tlie time of appeal.
                                                               mm
            UHESEECeE, PRfhISES Q0NSIS8SED, petitioner                           ^ t this court grait this -.j.
       application for a caccnd on appnnl at states aspmse.

 •V,




                                                                                        C:


2*1 :G Hd '^2AVH9!6Z                                                                    01^7049
                                                                                      12th St.
           •d;H9^NV,-NV5.W                                                     BuntsvllAa, Texas 77348
       '"'IX iO 1,an-33'JH-i'N4

                                              '    •-r

                             '•ii                   n.         #        % i:                                  ti:''
T-
rn:-   -...••fe



                   X| JoM favM, Jr., XDCI# 018770*9, hvlx% pcMonfely Imacecrated ia tha
        vUl* Vtaik of tfaa XMsa Dopactewttt oC Crtolnel JutUe* la UiUnr •nnty,
       6a hndy mmg undtt poMlfey of porjuiy that tho faeto onntoinori in tina foeo*
       golnB Hatlon asa tx» and conaot.                    ,
                  iTawitii on this tho      day of /f/^V                      ^ .2016.



                   1, Jeaa taw, Jr., 1S&X# 018770*9, cartlfy tliat a trua and oomct coyy of
         tha focagolnt Notion haa tieon fonardad to tha foUoalngi
                   B»aautad an thla                                             2016.



                        CMMBOa                                 Koharto V. Gbem
                  139 Locaan Or.                               Xaaaa Rio Gcaoda U«a Aid
                  fialBlo, tteaa 7»*0                          4 ^ 8 . m»S5
                                                               Auatla, ISnaa 787S1
                  Oatrlnla T. Aboyta, Goub^ ONVfc at laa
                  ODnndHnaa, 400 Idott St. 7t6 fl.
                  P.O. bm t m
                  Oal Bio, Daxas
                           788*1-1431




                                                                         815 12th St.
                                                                         l*0tavlllo, taxae 77SI6




                                                                                     a   i